TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 5, 2018



                                     NO. 03-18-00502-CV


                                      F. M. J., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
             AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order of termination signed by the trial court on July 12, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order of termination. Therefore, the Court affirms the trial

court’s order of termination.    Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.